680 So. 2d 1048 (1996)
Gary BLEAKLEY, Appellant/Cross-Appellee,
v.
Jacqueline Ann BLEAKLEY, Appellee/Cross-Appellant.
No. 95-0067.
District Court of Appeal of Florida, Fourth District.
September 4, 1996.
Rehearing and Clarification Denied October 23, 1996.
Diane H. Tutt of Diane H. Tutt, P.A., Plantation, for appellant/cross-appellee.
Steven Gary and Albert Wilensky, Miami, for appellee/cross-appellant.
FARMER, Judge.
We affirm the lower court's order except for the husband's required monthly payment towards the wife's attorney fees. The prescribed payment amount is too low as it does not cover even the monthly interest on the principal amount and the husband has the ability to pay more. Urbieta v. Urbieta, 469 So. 2d 930 (Fla. 3d DCA 1985), found an abuse of discretion where the court assigned a monthly payment too low in proportion to the assets and income of the husband. The same situation exists here.
We remand the monthly fee payment issue to the trial court for a determination of a fee payment appropriate to the husband's income level in proportion to the principal owed.
GUNTHER, C.J., and POLEN, J., concur.